RENDERED: JULY 9, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0642-MR

DENA WILLIAMS                                                         APPELLANT


                 APPEAL FROM SHELBY CIRCUIT COURT
v.              HONORABLE CHARLES R. HICKMAN, JUDGE
                       ACTION NO. 19-CI-00302


JANET CONOVER, WARDEN OF
THE KENTUCKY CORRECTIONAL
INSTITUTION FOR WOMEN                                                   APPELLEE


                                    OPINION
                                   REVERSING

                                   ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

DIXON, JUDGE: Dena Williams appeals the orders of the Shelby Circuit Court

dismissing her petition for a declaration of rights, entered on April 24, 2020. After

careful review of the record, briefs, and law, we reverse.
                   FACTS AND PROCEDURAL BACKGROUND

                Williams is an inmate at the Kentucky Correctional Institution for

Women. On December 9, 2018, Williams placed a call to her sister, Sarah

Tincher. During their recorded conversation, Williams requested Tincher place

money on another inmate’s—Maxine Jones—account, since her mother was

hospitalized. On December 10, 2018, Tincher placed money using J-Pay on

inmate Sharon Hall’s account by mistake using the pseudonym “Mike Hunt.” On

December 20, 2018, Williams was interviewed by corrections staff and admitted

the J-Pay account registered to “Mike Hunt” is Tincher’s.

                On January 8, 2019, Williams was issued a Kentucky Department of

Corrections disciplinary report charging her with violating KCPP1 policy number

15.2, section II, subsection C, Category V (Major Violations),2 Item 8 (notated in

the disciplinary report form as simply a “5-08”), which prohibits “Using mail to

obtain money, goods or services by fraud[.]” The disciplinary report form noted

“J-Pay is considered a form of mail communication[.]” Williams pled not guilty to

this charge.




1
    Kentucky Correction Policies and Procedures.
2
  The categories of offenses and penalty ranges are Category I-VII, with Category I containing
the least serious and punishable offenses and Category VII covering the most serious and
punishable offenses.

                                              -2-
                On January 15, 2019, a hearing was held on this matter at which

Williams was represented by a legal aid and testified as the sole witness. Williams

was declared guilty of the charge because the Adjustment Officer (AO) found that

she conspired with her sister to commit the violation based on the following: (1)

staff stated this occurred; (2) “phone recordings”3 support this result; (3) Williams

told her sister to place $25.00 on another inmate’s account; and (4) Tincher used a

fake J-Pay account to do so. The AO ordered 30 days disciplinary segregation,

suspended for 90 days, and 45 days good time loss.

                On January 17, 2019, Williams appealed to the warden asserting there

was no fraudulent conduct. On January 18, 2019, the warden denied Williams’s

appeal, stating the “due process requirements appear to be in order. The evidence

is sufficient in order to establish a finding of guilt.”

                On June 3, 2019, Williams tendered her pro se petition for declaration

of rights pursuant to KRS4 418.040. The respondents moved the trial court to

dismiss the petition, claiming Williams failed to exhaust her administrative

remedies, “some evidence” in the administrative record supports the AO’s

findings, and Williams was not otherwise denied due process. After Williams

responded to this motion, the trial court granted the motion to dismiss, finding


3
    Only one phone call was downloaded for the AO.
4
    Kentucky Revised Statutes.

                                             -3-
there was “some evidence” to support the AO’s finding of guilt. The trial court

stated a “fraud is generally understood as a deceit or deception.” It found the

“fraud” in this case was that Williams’s sister used an account registered to

someone else, or a fake name, to transfer money for Williams to another inmate.

This appeal followed.

                           STANDARD OF REVIEW

             The standard of review for a trial court’s ruling on a motion to dismiss

is well-established.

             A motion to dismiss for failure to state a claim upon
             which relief may be granted “admits as true the material
             facts of the complaint.” So a court should not grant such
             a motion “unless it appears the pleading party would not
             be entitled to relief under any set of facts which could be
             proved. . . .” Accordingly, “the pleadings should be
             liberally construed in the light most favorable to the
             plaintiff, all allegations being taken as true.” This
             exacting standard of review eliminates any need by the
             trial court to make findings of fact; “rather, the question
             is purely a matter of law. Stated another way, the court
             must ask if the facts alleged in the complaint can be
             proved, would the plaintiff be entitled to relief?” Since a
             motion to dismiss for failure to state a claim upon which
             relief may be granted is a pure question of law, a
             reviewing court owes no deference to a trial court’s
             determination; instead, an appellate court reviews the
             issue de novo.

Fox v. Grayson, 317 S.W.3d 1, 7 (Ky. 2010) (footnotes omitted).

             Prison disciplinary actions require only “some evidence” of guilt.

Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455, 105 S. Ct.

                                         -4-
2768, 2774, 86 L. Ed. 2d 356 (1985). “[C]ourts only review the decisions of the

[AO] and prison officials are afforded broad discretion.” Yates v. Fletcher, 120

S.W.3d 728, 731 (Ky. App. 2003) (emphasis in original). This Court must affirm

if there is “some evidence” supporting the charge. Hill, 472 U.S. at 455, 105 S. Ct.

at 2774, 86 L. Ed. 2d 356. “The primary inquiry [in a prison disciplinary action] is

whether there is any evidence in the record that could support the conclusion

reached by the disciplinary board[,]” and “[e]ven meager evidence will suffice.”

Ramirez v. Nietzel, 424 S.W.3d 911, 917 (Ky. 2014) (footnotes and internal

quotation marks omitted). “Ascertaining whether this standard is satisfied does not

require examination of the entire record, independent assessment of the credibility

of witnesses, or weighing of the evidence.” Hill, 472 U.S. at 455, 105 S. Ct. at

2774, 86 L. Ed. 2d 356.

             Prison disciplinary proceedings are not equivalent to criminal

prosecutions, and “the full panoply of rights due a defendant in such proceedings

does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556, 94 S. Ct. 2963, 2975, 41

L. Ed. 2d 935 (1974). “Minimal due process is all that is required regarding a

person detained in lawful custody.” McMillen v. Kentucky Dep’t of Corr., 233

S.W.3d 203, 205 (Ky. App. 2007). The requirements of due process are satisfied if

the “some evidence” standard is met. Hill, 472 U.S. at 455, 105 S. Ct. at 2774, 86




                                        -5-
L.Ed.2d 356. This is a low, but existent, bar which must be met to ensure inmates

are not wrongfully and arbitrarily deprived of their rights.

                                    ANALYSIS

             On appeal, Williams argues she was denied minimum due process to

ensure her state-created right to good time credit was not arbitrarily abrogated

because there was no evidence she committed the offense with which she was

charged. We agree.

             Absolutely no evidence was presented that Williams—acting on her

own accord or in concert with her sister—committed the charged violation of

“Using mail to obtain money, goods or services by fraud.” KCPP 15.2, II.C.V.8

(emphasis added). We first note, no evidence was put forth that Williams obtained

anything as a result of funds being placed in another inmate’s account. This reason

alone is grounds for our reversal. Secondly, no evidence of “fraud,” as the term is

commonly understood or used as a legal term of art, was presented.

             An essential element that defines “fraud” is that a false statement is

made to induce another to act to his or her detriment. The Merriam Webster

Dictionary defines “fraud” as: “intentional perversion of truth in order to

induce another to part with something of value or to surrender a legal

right.” Fraud, MERRIAM WEBSTER DICTIONARY, https://www.merriam-

webster.com/dictionary/fraud (emphasis added). Black’s Law Dictionary defines


                                         -6-
“fraud” as: “A knowing misrepresentation or knowing concealment of a material

fact made to induce another to act to his or her detriment.” Fraud, BLACK’S

LAW DICTIONARY (11th ed. 2019) (emphasis added). The Supreme Court of

Kentucky has declared:

             in Kentucky such a claim requires proof, by clear and
             convincing evidence, of the following six elements: (1)
             that the declarant made a material representation to the
             plaintiff, (2) that this representation was false, (3) that the
             declarant knew the representation was false or made it
             recklessly, (4) that the declarant induced the plaintiff
             to act upon the misrepresentation, (5) that the plaintiff
             relied upon the misrepresentation, and (6) that the
             misrepresentation caused injury to the plaintiff. [United
             Parcel Serv. Co. v. Rickert,] 996 S.W.2d 464 (Ky. 1999).

Flegles, Inc. v. TruServ Corp., 289 S.W.3d 544, 549 (Ky. 2009) (emphasis added).

Here, no evidence was presented that Williams—through her sister or otherwise—

made a false statement to induce anyone to act to their detriment. Thus, fraud was

neither properly alleged nor was any evidence concerning fraud presented to find

Williams guilty of this charge. Accordingly, the trial court erred in dismissing

Williams’s petition because there was no evidence to support the AO’s

determination that Williams was guilty.

                                   CONCLUSION

             Therefore, and for the foregoing reasons, the order of the Shelby

Circuit Court is REVERSED.




                                           -7-
           ALL CONCUR.



BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Andrea Reed               Angela T. Dunham
Kieran J. Comer           Frankfort, Kentucky
Frankfort, Kentucky




                         -8-